Citation Nr: 0003367	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin rash for VA 
health care benefits under Chapter 17, Title 38, United 
States Code.

2.  Entitlement to service connection for a stomach condition 
for VA health care benefits under Chapter 17, Title 38, 
United States Code.

3.  Entitlement to service connection for a bowel disability 
for VA health care benefits under Chapter 17, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1991 and was discharged under conditions other than 
honorable.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In February 1999 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

In his September 1995 notice of disagreement, the veteran 
raised the issues of entitlement to service connection for 
headaches and chest pain for the first time.  The RO has not 
addressed these issues in the first instance.  Therefore 
these issues are referred to the RO for appropriate action 
and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. The claims of entitlement to service connection for a skin 
rash, stomach condition and bowel disability are not 
plausible.



CONCLUSION OF LAW

The claims for service connection for a skin rash, stomach 
condition and bowel disability are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that health care and related 
benefits authorized by Chapter 17 of Title 38, United States 
Code, shall be provided to certain former service persons, 
such as the appellant, with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active service in line of duty; such 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when other bars provided at 38 C.F.R. § 
3.12 (1999) apply.  In making determinations of health care 
eligibility the same criteria will be used as are applicable 
to determinations of service incurrence and line of duty when 
there is no character of discharge bar.  38 C.F.R. § 3.360 
(1999).

Before the Board may address the merits of the appellant's 
claims, it must first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claims of 
entitlement to service connection for a skin rash, stomach 
condition and bowel disability are not well-grounded.

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses for stomach or bowel 
disabilities.  His July 1989 enlistment medical examination 
report shows that he had dermatitis on his left thigh 
associated with a milk allergy.  An August 1989 dermatology 
follow-up report indicates that the veteran had a 6 to 7 year 
history of the left lateral thigh rash that had been treated 
by civilian physicians.  The examiner's impression was 
chronic eczema secondary to lichen simplex chronicus.  Later 
service medical records show that the veteran was also 
treated for chronic pseudofolliculitis barbae (PFB).  In 
August 1990, the veteran was again treated for lichen simplex 
chronicus on his left thigh.  He was treated for dry skin on 
his right arm in March 1991.  At the time of his September 
1991 separation medical history, the veteran denied any skin 
diseases, stomach or intestinal trouble or rectal disease.  
The accompanying medical examination report shows that 
evaluations of his skin, abdomen, anus and rectum were 
normal.  

An April 1995 Gulf War examination report, conducted by 
Raymond Jeffers, M.D., shows that the veteran pertinently 
complained of a rash on his arms and legs since his service 
in the Persian Gulf.  There were no stomach or bowel 
complaints at that time.  The examiner noted that the veteran 
had a hyperpigmented scaly-type rash that was non-ulcerated 
and nontender involving a large area of the left thigh.  He 
also had some mild hyperpigmented areas over the right thigh, 
and some slight fine papules over the upper extremity areas 
predominately involving the forearms.  The examiner diagnosed 
dermatitis of unclear etiology.  Later that month, a VA 
treatment record again shows that the veteran was diagnosed 
with dermatitis over the distal lateral left thigh and dry 
skin appearing on areas of both shoulders and the right 
thigh.  

A February 1996 VA administrative decision determined that 
the veteran's November 1991 discharge was not issued under 
conditions other than dishonorable and is a bar to VA 
benefits, but that he is entitled to health care under 
Chapter 17, Title 38, U.S.C. for any disabilities determined 
to be service connected.

During his September 1996 personal hearing, the veteran 
testified that he had scars on both legs prior to his 
enlistment as a result of football injuries.  He was in 
aircraft maintenance and a flight deck attendant while in 
service and was responsible for cleaning and maintaining 
aircraft.  As a result his skin came in contact with aircraft 
fuels, oils and hydraulic fluids, as well as aircraft soap.  
He noticed afterwards that his skin would peel and he would 
begin to scratch his legs and develop a rash 6 to 8 hours 
after his exposure.  He was not provided any protective 
clothing to guard him from contact with these chemicals.  
After service, he was first treated for his skin condition, 
as well as his stomach and bowel conditions in 1992 with a 
Dr. Jeffers and also at the Kansas City, Kansas, VA Medical 
Center.  The veteran further testified that he first 
experienced stomach and bowel problems (described as stomach 
cramping and bloody diarrhea) beginning in 1991 while still 
in service.  He sought treatment at that time and continued 
to suffer the same symptoms since his discharge.  

An October 1996 VA dermatology examination report shows that 
the veteran was diagnosed with tinea corpora.  The examiner 
opined that the rash was not caused by airplane soap but 
rather a cutaneous infection with a fungus.

VA gastrointestinal and rectal examinations conducted that 
same month show that the veteran complained of sharp 
abdominal pain twice a month, lasting 2 to 3 minutes that 
began in 1990 and also gave a history of bright red blood in 
his stool since 1990.  He denied any weight loss.  The 
examiner noted that the veteran had normal active bowel 
sounds.  His abdomen was soft and nontender with no 
hepatosplenomegaly or masses and no herniae.  The veteran was 
mildly anemic but not malnourished.  He denied nausea, 
diarrhea, constipation or any bowel disturbances.  The 
examiner opined that it was likely that his abdominal 
cramping was from irritable bowel syndrome versus a benign 
disorder that started in 1991.  The examiner further opined 
that the veteran's bright red bowel bleeding was likely 
secondary to hemorrhoids.  However, the examiner felt the 
veteran should be referred to the gastroenterology clinic for 
both complaints.

Subsequent VA treatment records show that the veteran was 
treated for ischthymic dermatitis in April 1997.  He failed 
to report to his scheduled appointments in May and July 1997.  

Analysis

The veteran contends that he currently suffers a skin rash, 
stomach condition and bowel disability.  He concedes that his 
skin rash preexisted service but contends that it was 
aggravated by his service.  He further contends that he 
currently has a stomach condition and bowel disability as a 
result of his service.  The veteran has also claimed these 
disabilities under the provisions of 38 C.F.R. § 3.317, for 
undiagnosed illnesses.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran was noted to have a left thigh rash at his 
entrance into military service.  It was later identified as 
chronic eczema secondary to lichen simplex chronicus.  Thus, 
the disorder preexisted service.  Accordingly, service 
connection is warranted only if his left thigh rash was 
aggravated in service.  The evidence does not support a 
conclusion that the inservice lichen simplex chronicus 
increased in severity in service.  Moreover, subsequent to 
service the veteran has been diagnosed with dermatitis and a 
cutaneous infection with a fungus.  The veteran has not 
provided competent medical opinions linking these diagnosed 
skin disabilities with his inservice lichen simplex chronicus 
or any incident therein.  To the contrary, the October 1996 
examiner actually opined that his rash was not caused by 
airplane soap.  The veteran, an individual not trained in 
medicine, is not competent to offer an opinion as to whether 
his skin rash increased in severity in service or was caused 
by his service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

The evidence of record does indicate that the veteran has 
been diagnosed with irritable bowel syndrome and hemorrhoids; 
this satisfies the first requirement of a well-grounded 
claim.  However, these disabilities were not shown in 
service, nor is there competent medical evidence of a nexus 
between these disabilities and his service or any incident 
therein; the remaining two elements necessary to well-
grounded claim his claims.  In this regard, as noted although 
the October 1996 VA compensation examiner recorded the 
veteran's history of abdominal pain and blood in his stool 
since service, evidence which is simply information recorded 
by a medical examiner unenhanced by any additional medical 
comment by that examiner does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for a skin rash, stomach condition and bowel 
disability.

The Board notes that it was recommended that the veteran be 
referred to the gastroenterology clinic for a complete 
evaluation.  There is no evidence that the veteran underwent 
such an evaluation.  However, there is no duty to assist the 
veteran in this matter with his claims for a stomach 
condition and bowel disability, as he must first submit a 
well-grounded claim.  

The Board has considered the provisions of 38 C.F.R. § 3.317 
(1999), relating to service connection for certain 
disabilities due to undiagnosed illnesses, but has found that 
they are not applicable to the specific issues decided 
herein.  In this regard, the Board notes that the provisions 
do not relate to diagnosed disorders. 

Although the Board has considered and denied the veteran's 
claim for a skin rash on a ground different from that of the 
RO, that is, whether the claim is well grounded rather than 
whether he is entitled to prevail on the merits, the 
appellant has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for a skin rash, stomach condition and 
bowel disability for VA health care benefits under Chapter 
17, Title 38, United States Code, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

